Exhibit 10.2

LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is entered into as of this
9th day of June, 2016 (“Execution Date”), by and between BMR-PACIFIC RESEARCH
CENTER LP, a Delaware limited partnership (“Landlord”) and CARBYLAN
THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
July 13, 2015 (as the same may have been amended, amended and restated,
supplemented or otherwise modified from time to time, the “Lease”), whereby
Tenant leases certain premises (the “Premises”) from Landlord in the building
located at 7979 Gateway Boulevard, Newark, California (the “Building”);

B. WHEREAS, Landlord and Tenant desire to terminate the Lease in accordance with
the following provisions; and

C. WHEREAS, this Agreement is hereby made expressly contingent upon the
satisfaction of the Condition Precedent set forth in Section 9 below, and in the
event the Condition Precedent is not satisfied, then this Agreement will
automatically be null and void ab initio and will have no further force or
effect.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Surrender Date. Tenant shall surrender the Premises to Landlord in broom
clean condition and in the condition required under the Lease no later than June
30, 2016 (“Surrender Date”); provided that notwithstanding anything to the
contrary in the Lease, Tenant will surrender the Premises to Landlord with all
existing furniture, cubicles and lab equipment (“F,F&E”) in place. All such
F,F&E will be and become the property of Landlord as of the Surrender Date, and
Tenant represents and warrants that there are no third parties with any right,
title or interest in such F,F&E. Tenant’s obligations and representations under
this Section 1 shall survive the termination of the Lease or this Agreement.

2. Termination Fee. On or before the Surrender Date, Tenant shall pay to
Landlord, by wire transfer in immediately available funds, a termination fee
equal to Two Million Four Hundred Fifty-Four Thousand Twenty-Eight and 00/100
Dollars ($2,454,028).

3. Lease Termination. Upon full satisfaction of all of the Tenant’s obligations
set forth in Section 1 and Section 2 of this Agreement (“Surrender
Obligations”), the Lease shall terminate automatically and without further
action by the Tenant or Landlord effective as of 11:59 p.m. Pacific Time on the
date that Tenant has fully satisfied such Surrender Obligations (“Lease
Termination”); provided that in the event any of the Surrender Obligations have
not occurred on or before the Surrender Date, Landlord may, in its sole
discretion, elect to deem the



--------------------------------------------------------------------------------

Lease Termination to be the Surrender Date, in which case Tenant will fulfill
the Surrender Obligations as soon as reasonably possible after the Lease
Termination. As of the Lease Termination, the Lease shall be fully and finally
surrendered and terminated and shall no longer be of any force or effect, except
for those provisions that, by their express terms, survive the expiration or
earlier termination of the Lease, including, for the avoidance of doubt, Article
11.

4. Reservation of Rights. Notwithstanding any Lease Termination, Landlord does
not waive, and hereby reserves, any rights and/or remedies that Landlord may
have under the Lease or at law or in equity arising from any default of Tenant
under the Lease existing as of the Lease Termination. Notwithstanding the
foregoing, the Landlord represents and warrants that as of the Execution Date,
it has no knowledge of any existing default by the Tenant under the Lease.

5. Release of Rights. As of Lease Termination, Tenant fully and unconditionally
releases, cancels, annuls, rescinds, discharges, disclaims, waives and releases
any and all rights and benefits Tenant may have under the Lease arising from and
after Lease Termination; provided, that notwithstanding anything to the contrary
in this Agreement, in no event does Tenant release, cancel, annul, rescind,
discharge, disclaim, waive or release any right or benefit Tenant may have under
Article 11 of the Lease, including the right to receive the Security Deposit
under Section 11.4 thereof.

6. Quitclaim. To the extent, if any, that the Lease gives Tenant any right,
title or interest in or to the Premises, Tenant does hereby remise, release and
quitclaim to Landlord such right, title or interest in or to the Premises as of
the Lease Termination and shall execute and deliver to Landlord any
documentation reasonably requested by Landlord to effect or document such
remise, release and quitclaim.

7. Representation of Parties. Each party represents that it has not made any
assignment, sublease, transfer, conveyance or other disposition of the Lease or
any interest therein, nor made or entered into any agreement that would result
in any mechanic’s lien or other claim, demand, obligation, liability, action or
cause of action arising from or with respect to the Lease or the Premises.

8. Effectiveness. Submission of this Agreement for examination or signature by
Tenant does not constitute a reservation of or option for a contract, and this
Agreement shall not be effective as a contract or otherwise until execution by
and delivery to both Landlord and Tenant.

9. Contingency. This Agreement is hereby made expressly contingent upon Tenant’s
execution and delivery of a definitive agreement (excluding, for the avoidance
of doubt, any letter of intent) with respect to any acquisition by a third party
of all or substantially all of Tenant’s assets or greater than 50% of Tenant’s
equity interests, whether by way of a merger, consolidation, reorganization,
issuance of stock or other securities, tender offer or other business
combination, or otherwise (a “Definitive Transaction Agreement”) on or before
June 29, 2016 (the “Condition Precedent”). Notwithstanding anything to the
contrary in this Agreement, in the event that the Condition Precedent is not
satisfied, then this Agreement will be automatically null and void ab initio and
will have no further force or effect.

 

2



--------------------------------------------------------------------------------

10. Attorneys’ Fees. Except as otherwise expressly set forth in this Agreement,
each party shall pay its own costs and expenses incurred in connection with this
Agreement and such party’s performance under this Agreement, provided, that if
either party commences an action, proceeding, demand, claim, action, cause of
action or suit against the other party arising out of or in connection with this
Agreement, then the substantially prevailing party shall be reimbursed by the
other party for all reasonable costs and expenses, including reasonable
attorneys’ fees and expenses, incurred by the substantially prevailing party in
such action, proceeding, demand, claim, action, cause of action or suit, and in
any appeal in connection therewith (regardless of whether the applicable action,
proceeding, demand, claim, action, cause of action, suit or appeal is
voluntarily withdrawn or dismissed).

11. Integration. The terms of this Agreement are intended by the parties as a
final, complete and exclusive expression of their agreement with respect to the
terms that are included in this Agreement, and may not be contradicted or
supplemented by evidence of any other prior or contemporaneous agreement.

12. Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Agreement shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors, assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment and subletting.

13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California, without regard
to California’s conflict of law principles.

14. Authority. Tenant guarantees, warrants and represents that the execution and
consummation of this Agreement have been duly authorized by all appropriate
company action, and the individual or individuals signing this Agreement have
the power, authority and legal capacity to sign this Agreement on behalf of and
to bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when taken together, shall constitute one and the same document.

16. Amendment. No provision of this Agreement may be modified, amended or
supplemented except by an agreement in writing signed by Landlord and Tenant.

17. Waiver of Jury Trial. To the extent permitted by applicable laws, the
parties waive trial by jury in any action, proceeding or counterclaim brought by
the other party hereto related to matters arising out of or in any way connected
with this Agreement, Tenant’s use or occupancy of the Premises or any claim of
injury or damage related to this Agreement or the Premises.

18. Facsimile and PDF Signatures. A facsimile or portable document format (PDF)
signature on this Agreement shall be equivalent to, and have the same force and
effect as, an original signature.

 

3



--------------------------------------------------------------------------------

19. Voluntary Agreement. The parties have read this Agreement and the mutual
releases contained in it, and have freely and voluntarily entered into this
Agreement.

20. Defined Terms. Capitalized terms not otherwise defined herein shall have the
meanings given them in the Lease.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
hereinabove first written.

LANDLORD:

BMR-PACIFIC RESEARCH CENTER LP,

a Delaware limited partnership

 

By:  

/s/ Denis J. Sullivan

Name:  

Denis J. Sullivan

Its:  

Chief Financial Officer

TENANT:

CARBYLAN THERAPEUTICS, INC.,

a Delaware corporation

 

By:  

/s/ David M. Renzi

Name:  

David M. Renzi

Its:  

President and CEO